Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman et al. US 2015/0215684 in view of Waldschmidt et al. US 8,266,917.

Kauffman teaches:
An energy harvesting system, comprising: a shipping container (see para. 2); Docket No.: 94412US01 (U301180US)Page 5 of 9Application Serial No: 16/323,197 In Reply to Office Action dated November 24, 2020 a remote wireless element operably disposed to respond to a characteristic of the TRU (ie temperature, para. 2), the remote wireless element comprising a battery (para. 16) and a response element (communications low frequency generator 115, para. 17) powered by the battery; and an energy harvesting circuit coupled to the battery and comprising a piezoelectric material configured to generate electricity from at least one of vibrational and oscillatory movements (para. 16), which are transmitted to the piezoelectric material, the electricity generated from the movements being provided to at least one of the remote wireless element to power operations of the remote wireless element and the battery to charge the battery (para. 16 “into electricity to that is used to charge the battery”).

Kauffman fails to teach wherein the shipping container comprises a TRU. 
Waldschmidt teaches a shipping container TRU (see abstract). It would have been obvious to one of ordinary skill in the art to provide said TRU shipping container for that of Kauffman with the motivation to provide desirable cooling for goods that need cooling. 

Allowable Subject Matter
Claims 1-20 and 21 are  allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836